McLaughlin, J.:
For the reasons stated in the opinion in New York Edison Co. v. City of New York, Borough of Manhattan, (133 App. Div.. 728), the order here appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted to the extent-indicated in the opinion, with ten dollars costs.
Ingraham, Laughlin, Clarke and Houghton, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted to the extent stated in opinion. Settle order on notice. ,